MEMORANDUM OPINION
                                         No. 04-11-00743-CV

                         The Estate of Thomas Edward FARMER, Deceased

                         From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2007-PC-0655
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: November 9, 2011

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they no longer

wish to prosecute this appeal. The motion asks that costs of appeal be taxed against the parties

who incurred them. The motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.1(a). Costs of appeal are taxed against the parties who incurred them. See id. 42.1(d).

                                                              PER CURIAM